Citation Nr: 1707151	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-19 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Human Immunodeficiency Virus (HIV).


REPRESENTATION

Appellant represented by:	Lecia King Wade, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In January 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Veteran's claim was previously before the Board in May 2015 when the Board reopened the previously denied claim and remanded it for further development. The Board finds that there has been substantial compliance with the directives of its remand. 

The Veteran has submitted additional argument after the claim was certified to the Board and after the most recent supplemental statement of the case.  During his January 2015 hearing he waived initial RO consideration of any new evidence related to his claim which the RO had not had the opportunity to review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for HIV or AIDS.

2.  The earliest clinical evidence of HIV or AIDs is in 1998, more than a decade after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran HIV and/or AIDs is causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for human immunodeficiency virus (HIV) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran contends the he was infected with HIV through sexual intercourse while in service. 

The Veteran's STRs reflect that in July 1979 he was seen for (penile) discharge of one week in duration.  He reported a history of NSU (nonspecific urethritis).  The gram stain was negative.  In August and September 1980, he was seen for penile discharge.  In May 1981, he was again seen for penile discharge; he was diagnosed with gonorrhea on that occasion, which was treated with tetracycline.  He was assessed with "non-gonococcal urethritis".  The Veteran separated from service in June 1981.

There are no clinical records with regard to the Veteran's pertinent health systems for more than two decades after separation from service.  

A 1996 record reflects that the Veteran was concerned about several things to include TB [tuberculosus], diabetes, and his sperm count.  Blood tests were within normal limits and he did not have TB or diabetes.  The impression was that he was "healthy".

A March 1996 psychological evaluation by Dr. A. Turzo (Ph.D.) reflects that the Veteran reported actively drinking and former drug abuse.  He had been incarcerated for seven months for his third DUI [driving under the influence].  The Veteran reported that he "stopped doing drugs of any kind about 11 years ago", or since approximately 1985 when he was approximately 25 years old.  The Veteran also reported that had used marijuana until approximately age 23 and that he had used cocaine occasionally until approximately age 20.  The Veteran reported no medical problems.  He also reported that he was homeless.  

A September 18, 1998 VA Form 10-7978M reflects that the Veteran presented with fever, weight loss, and a cough.  It was noted that he had risk factors [for HIV] but he reported that he was HIV negative two months earlier.  Another September 18, 1998 record reflects that upon laboratory testing, the Veteran was positive for the HIV antibody EIA and the result was confirmed by western blot.  Thus, the earliest clinical evidence of HIV is in 1998, more than 17 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
November 1998 Northside Hospital records reflect that the Veteran reported that he had had a history of positive PPD [purified protein derivative test for tuberculosis] which was partially treated while he was incarcerated.  He reported that he had been in good health (other than chronic tobacco abuse) until approximately five months earlier when he noted an onset of decreased appetite and weight loss.  The Veteran denied a history of blood transfusion, or IV drug use.  He reported a past history of substance abuse which was now inactive.  Another November 1998 Northside Hospital record reflects that the Veteran was positive for IDU (injecting drug use) risk.

A December 1998 VA clinical record reflects a past medical history of a gunshot wound in 1986, PPD in 1993, and pneumonia and thrush in 1998.   

December 1998 SSA records reflect that the Veteran reported that while employed, he had missed work because he was "either too drunk or still under the influence of drugs."

A March 2005 VA clinical record reflects that the Veteran had been positive for cocaine on February 22, 2005.

A July 2003 VA clinical record reflects that the Veteran reported, with regard to risk factors, that he did not have injection drug use or body piercing or tattoos.  However, he did have occasional intranasal cocaine use without sharing an apparatus, had multiple sexual partners for a "big portion of life", while incarcerated had to clean up the blood after other inmates' fighting, and had a blood transfusion prior to 1992.  It was noted that he had been shot in 1982 and had significant blood loss and possible blood transfusion while in Philadelphia.  He was also noted to have had surgery on his hand in 1991 for a growth.  With regard to military service, it was noted that he had an air gun vaccination and did have exposure to an STD while on active duty, but did not have combat blood exposure and did not share a toothbrush or razor.

A December 2010 QTC Medical Group report reflects that the Veteran reported that he had had hepatitis C since 1981.  The Veteran reported that it was transmitted during his service or VA hospital treatment.  

The claims file includes February 2015 correspondence from Dr. A. M., M.D., which states that the Veteran was diagnosed with HIV in November 1998 after an antibody test came back positive in September 1998.  Dr. A. M. stated as follows:

In November 1998, [the Veteran] was admitted to the Atlanta VA Medical Center for treatment of presumptive Pneumocystic pneumonia. Around the same time, a CD4 T cell count and HIV viral load were measured. His CD4 T cell count was 43 (11%) and HIV viral load was 125,318 on 12/03/1998. According to the CDC classification, [the Veteran] had AIDS when he presented to the hospital. It is more likely than not that [the Veteran] acquired HIV months to potentially as many as 20 years prior to his presentation in 1998. According to [the Veteran's] military service records, he had multiple episodes of penile discharge and non-gonococcal urethritis.... Sexually transmitted disease may be associated with acquiring HIV. To my knowledge, [the Veteran] did not undergo HIV testing prior to 1998. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

The Board finds that the opinion of Dr. A. M. has little, if any, probative value, as it is too speculative to establish medical nexus.  For example, the opinion states there "may be" an association between sexually transmitted disease and acquiring HIV.   Dr. A.M.'s use of the word "may" makes that portion of the opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Likewise, the portion of the opinion that notes that the Veteran "more likely than not acquired HIV months to "potentially" as many as 20 years prior to his presentation is too speculative.  Essentially, Dr. A.M. has stated that the Veteran likely acquired HIV anytime from 1978 to sometime in mid-1998.  This statement is not specific enough with respect to the likelihood that the Veteran acquired HIV in service.  

The claims file includes a February 2016 VA clinical report.  The Board finds that this opinion by Drs. D. P. and S.B. is the most probative evidence of record.  The opinion reflects that the clinicians reviewed the pertinent evidence of record and medical literature.

The Veteran reports that his HIV status is related to treatment for sexually transmitted diseases in service.  The 2016 VA clinicians acknowledged his treatment for penile discharge and urethritis as well as evidence with regard to the median of incubation distribution for HIV, and noted that "[m]ore recently published literature suggests that the median time from contracting the virus to progression to symptomatic disease with AIDS is most likely to occur within 10 to 12 years."  The clinicians cited to several medical references include WebMD, a government website on AIDS, and the Mayo Clinic, which supported this ten year time frame.  The Mayo Clinic noted that "Clinical latent infection generally lasts around 10 years if you're not receiving antiretroviral therapy".  The evidence supports a finding that the Veteran was not receiving antiretroviral therapy prior to 1998.  Thus, if the Veteran was symptomatic in September 1998 (the 1998 records reflects AIDS), he likely contracted the disease in approximately 1986 to 1988; several years after separation from service.  

The 2016 clinicians also discussed evidence that by 17 years after infection, 87 percent of infected individuals had developed full-blown AIDS with an opportunistic infection.  The clinicians stated in pertinent part as follows:

In defining those probabilities for [the Veteran], 51 percent of patients in the same or similar circumstances would have developed full-blown AIDS by 10 years, and 87% would have developed full-blown AIDS with an opportunistic infection by 17 years after exposure.  [The Veteran] is claiming exposure after greater than 17 years, placing that likelihood in the approximate range of 10 to 15% probability."

The Board notes, in viewing the light most favorable to the Veteran, the earliest clinical evidence of HIV is approximately 17 years and three months after separation from service, with the Veteran asserting the onset of symptoms 17 years after separation from service and 17 years and one month after his last in-service complaints.  Thus, the Board finds that the VA clinicians' rationale is supported by the record.  

The clinicians also stated as follows:

Based upon the review of current medical literature, and clinical experiences from treated patients, it is evidence that the exact timeline of the progression of HIV to AIDS cannot be conclusively and specifically determined in any single individual, particularly one with multiple risk factors spread out over a number of years, as was the case in this particular veteran.  However, with a certain degree of probability, one can say that it is definitely less likely than not (less than 50% probability) that the Veteran's HIV infection was incurred during or was a result of his military service.  This rationale is based upon the small likelihood (well less than 50% chance) that he could have contracted the HIV infection prior to service separation in June 1981 and while untreated (without the use of anti-retroviral medication) remained asymptomatic without progression to AIDS or having an opportunistic infection for over 17 years until November 1998.  This scenario would be very unlikely, and certainly has less than a 50% probability.  As such, the episodes of penile discharge and urethritis while in service represented separate, isolated, distinct and different infection without the transmission of HIV infection or AIDs in that timeframe.  This determination can be made without or without the history of a negative HIV test two months prior to September 1998; while this assertion is reported or claimed, it is not substantiated with any provided records or actual lab results.  The supportive note from Dr. A. M dated February 2015 is discounted and considered speculative, as it pointedly states that the incubation period for HIV "could be as long as twenty years," but that would be a remote and unlikely "outlier" and not a likely scenario with a "50% or greater" probability.  In fact, the web documents provide for supporting evidence in the web folder indicated as much when it stated:  "In the cohort of men in the hepatitis B vaccination trials in San Francisco mentioned previously, 51% had been diagnosed with AIDS at 10 years of follow-up."  This wording of "could be" is not synonymous with "more likely than not."  In addition, in trying to utilize this phraseology, Dr. A.M. worded his February 2015 letter as it was "more likely than not that [the Veteran] had acquired HIV months to potentially as many as twenty years prior to his presentation in 1998."  Again, he is engaging in speculation by offering a wide range with "months" on the lower end and "potentially as much as twenty years" on the upper end of the spectrum.  That upper end of the spectrum, however, would be a very rare, unusual, and atypical extreme and would definitely be the exception rather than the rule.  It is more likely than not that the veteran's progression to AIDS occurred within 10-12 years of exposure, thereby making it definitely less likely than not (less than 50% probability) that the veteran's HIV infection was incurred during or was a result of his military service. 

The Veteran contends that the above opinion lacks probative value because the clinicians incorrectly considered that he had multiple risk factors.  Specifically, he contends that while he has used cocaine, he was never an IV drug user; however, as noted above, medical records noted IDU risk.  The Veteran also contends that he did not engage in sexual relations outside of his marriage; however, he did not marry for the first time until September 1989, more than eight years after separation from service.  He has also reported that he had multiple sexual partners for a "big portion of life", to include prior to marriage.  The Veteran also contends that when he had surgery after a gunshot wound, it is "extremely doubtful" that the hospital "knowingly" gave him a contaminated blood transfusion; however, neither the clinicians noted above nor the Board has alleged that the Veteran was knowingly given a contaminated blood transfusion.  The Veteran has also stated that he was not given a blood transfusion after he was shot, but was given "sugar water".  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran did not have multiple risk factors for AIDS.  The Board finds that, to the extent that the Veteran's statements indicate that he denies risk factors, they are less than credible as they are inconsistent at times with his earlier statements and/or other evidence of record, including his medical treatment records.  Regardless, as detailed above, the VA providers based their opinion in large part on medical research regarding the timeframe between exposure and presentation of AIDS as well as a review of the record.  Based on the most probative medical evidence, it is less likely than not that he was infected in service.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  As he has acknowledged, "I am not a professional."  While the Veteran is competent to report some symptoms such as fatigue and lack of appetite, he has not been shown to be competent to provide a probative opinion as to the etiology of his disability in light of the education and training necessary to make a finding with regard to the complexities of HIV and AIDS.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds that the most probative evidence of record is against a finding that the Veteran was infected with HIV during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 



ORDER

Entitlement to service connection for Human Immunodeficiency Virus (HIV) is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


